DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitation “mixing device” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “device” coupled with functional language “mixing” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 1-15 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a  chamber having a mixing space and a first and second inlet where the first and second inlet are directed into it to provide mixing (See Fig. 4 and see [0082]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reactor" in line 7.  It is unclear whether it refers to the reactor of the preamble or to the reactor of line 5.
Claim 2, recites “... the reactor...”.  It is unclear whether this refers to the reactor of the preamble or the reactor of claim 1, line 5.
Claim 8 recites “...the reactor...the reactor.” in lines 1 and 3.  It is unclear whether this refers to the reactor of the preamble or the reactor of claim 1, line 5.
Claim 9 recite “...the reactor...” in line 1.  It is unclear whether this refers to the reactor of the preamble or the reactor of claim 1, line 5.

Claims 2-15 are rejected for their dependence on an indefinite claim.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0244328 to Schmitz et al. (“Schmitz”).
As to claim 1, Schmitz teaches reactor for producing chlorine dioxide, comprising:
a mixing device (See in Fig. 5, a mixing chamber 22 is provided);
a first feed line in fluid communication with the mixing device (See in Fig. 5, three feed lines are provided, one of this set of feed lines is a first feed line);
(See in Fig. 5, three feed lines are provided, one of this set of feed lines, different from the first feed line, is a second feed line); and
a reactor comprising a proximal portion in fluid communication with the mixing device and a distal portion in fluid communication with a motive water line (26 has a proximal portion which is in communication with the mixing chamber 22 and a distal portion which is in communication with the motive water line via the orifice 11);
wherein the mixing device, the reactor, a portion of the first feed line, and a portion of the second feed line are positioned within the motive water line (See in Fig. 5 the mixing device, reactor, and portions of the feed lines are provided in the motive water 10 in supply pipe 7, see [0097]).
As to claim 10, Schmitz recites a reactor having a diameter of 2 inches (See [0122]).
As to claim 11, Schmitz suggests using a feed line to provide acid (See [0051]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz.
As to claim 7, Schmitz teaches the reactor of claim 1, but does not mention that the first and second feed lines are opposite to and directed against each other.  However providing feed lines directed against each other is shown in other (See Fig. 2, 3, and 9A). Further Schmitz suggest that providing the feed lines directed against each other and spaced equally, i.e. impinging, results in good mixing (See [0031], and [0105]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention top provide for feed lines directed against each other in the mixing device portion of the reactor in Schmitz in order to provide for good mixing as taught elsewhere in Schmitz.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
	Further as to providing the feed lines in an opposite positions, this would result from the elimination of the third feed line while maintaining the remaining two feed lines equally spaced around the reactor.  A person having ordinary skill would have recognized that when the precursors are supplied by only two solutions as in Schmitz only two feed lines are need and additional feed lines can be omitted as not required.  See MPEP 2144.04(II)(A), elimination of an element and its function is obvious if the function of the element is not needed or desired.
As to claim 8, Schmitz teaches the reactor of claim 1, and further Schmitz suggest a contact zone, wherein the contact zone comprises an inner diameter at least two times larger than an inner diameter of the reactor (See in Schmitz Fig. 5, the inner diameter of the chamber, which provides the contact zone in the reactor for producing chlorine dioxide, is shown as being at least two times larger than the exit pipe of the reactor).  Alternatively, if the recited diameters are not shown in Schmitz, they constitute an obvious recitation of size or relative dimension which are not patentably significant, and are therefore obvious, absent a showing that the apparatus differences in size or relative dimension must be shown to cause the device to operate differently in an unobvious way in order to patentably distinguish the claimed invention from the prior art.
As to claim 9, Schmitz teaches the reactor of claim 1, but does not mention the length of the reactor is 25-300 inches.  However, this is considered to be a statement of size or relative dimension and is not considered to be patentably significant, and is therefore considered obvious, unless it is shown that the claimed devices with these dimensions would result in an unobvious difference in operation of the device.  Here a device of 25-300 inches would be expected by those skilled in the art to perform substantially similarly to the device of Schmitz. See MPEP 2144.04(IV)(A), differences in size or relative dimension must be shown to cause the device to operate differently in an unobvious way in order to patentably distinguish the claimed invention from the prior art.
As to claim 10, Schmitz teaches the reactor of claim 1, and although Schmitz does not mention the specific inside diameter of the reactor between 0.1 and 4 inches, Schmitz suggests using a 2 inch pipe in the construction of a reactor, so the prior art range would be considered to overlap with the prior art range of I.D. implied by a pipe having an inside diameter smaller than the nominal 2 inches.  Alternatively, limitations directed to the size or relative dimension are not considered to be significant, and is therefore considered obvious, unless it is shown that the claimed devices with these dimensions would result in an unobvious difference in operation of the device. Here a device having a reactor diameter falling within 0.1 to 4 inches would be expected by differences in size or relative dimension must be shown to cause the device to operate differently in an unobvious way in order to patentably distinguish the claimed invention from the prior art.

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz in view of U.S. Patent No. 5,366,714 to Bigauskas (“Bigauskas”).
Schmitz is different from claims 11-15 in that Schmitz does not use a first solution of sulfuric acid and a second solution of sodium chlorate and hydrogen peroxide as the chlorine dioxide precursor chemicals.  However, it should first be pointed out that Schmitz suggests that different precursors can be used (See [0050] and [0052], other acids and halogen donors can be used).  Bigauskas is directed to a method for the production of chlorine dioxide in a reactor from the introduction of precursor solutions (See abstract).  Bigauskas suggests that by using precursors of sulfuric acid and peroxide mixed with sodium chlorate, chlorine dioxide is produced continuously with high efficiency and without foaming in the reactor (See Bigauskas abstract and see col. 2, and col. 4 lines 15-30, and see in col. 3 liens 43-65; sodium chlorite is used; and see col. 4 lines 15-30, sulfuric acid is used).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use a precursor solution of a sulfuric acid in the first feed line and a precursor solution of sodium chlorate/peroxide in the second feed line in the reactor of Schmitz in order to provide for the predictable result of continuously producing chlorine dioxide with high efficiency and without foaming as taught by Bigauskas.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,501,345 (“’345”) in view of Schmitz and Bigauskas. Claims 1-23 of ‘345 claim a method of using a reactor that is embraced by the scope of instant claims 1-15 therefore the present claims and ‘345 are not patentably distinct.  Differences between the claims of ‘345 and the instant claims .

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/928435 (“’435”) in view of Schmitz, Bigauskas. 
As to claims 1-15, ‘435 claims 1-19 embrace the present method of producing and using chlorine dioxide substantially as claimed. Differences between the claimed invention and ‘435 claims 1-19 are considered to be obvious over Schmitz, Bigauskas, Tomsheck and Duve for reasons analogous to those discussed above with respect to the prior art rejections.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Subject to overcoming the non-statutory double patenting rejections, claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Schmitz is considered to be then nearest prior art but does not teach nor fairly suggest wherein the mixing device, the reactor [having proximal and distal portions], a portion of the first feed line, and a portion of the second feed line are positioned within the motive water line in combination with the reactor [having proximal and distal .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/Primary Examiner, Art Unit 1773